Citation Nr: 1023178	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman






INTRODUCTION

The Veteran had active service from June 1945 until July 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not unemployable due to a service-
connected disability.


CONCLUSION OF LAW

Criteria for entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  The letter informed 
the Veteran of what type of information and evidence was 
needed to establish a disability rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  The evidence reveals that the Veteran's 
service treatment records were, unfortunately, destroyed.   
However, records of private and VA treatment have been 
obtained and associated with his claims file.  Furthermore, 
the Veteran was afforded a VA examination in September 2009 
in which the examiner was provided the claims file for 
review, considered the Veteran's history and diagnostic 
testing, rendered an opinion and supported the opinion with 
well-reasoned rationale.  As such, the examination report is 
adequate for rating purposes pursuant to 38 C.F.R. § 4.2.

With regard to the Veteran's destroyed service records, in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Pursuant to this 
duty, the analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  It is important to note that the Veteran's 
service records really have no bearing on the claim here on 
appeal as the current nature and severity of the Veteran's 
service-connected disabilities is what is at issue.

The Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  The Board has reviewed the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board will now turn to the merits of the 
Veteran's claim.

The Veteran asserts that he cannot work because of his 
service-connected foot disabilities.  He acknowledges that he 
has a host of other disabilities, but avers that he had to 
stop working as a janitor many years ago because of his 
inability to stand and walk.  Consequently, the Veteran 
contends that it is his foot disabilities, and not his 
subsequently diagnosed heart disability, that causes him to 
be unemployable.


Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. None of which apply to the service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon a veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran has three service-connected disabilities with a 
combined evaluation of 60 percent.  He has residuals of cold 
weather injuries of the right and left lower extremities, 
which are both rated as 30 percent disabling, and lung cancer 
secondary to nicotine dependence, rated as zero percent 
disabling.  Because the foot disabilities are deemed to be 
disabilities resulting from a common etiology, the Board 
finds that the schedular threshold requirement of having one 
disability rated at 60 percent is met.  As such, a 
determination of whether the Veteran's service-connected 
disabilities alone cause him to be unemployable must be made 
in order to determine entitlement to a TDIU.

The medical evidence reveals that the Veteran has a number of 
nonservice-connected disabilities.  He retired from work as a 
janitor and has not worked in many years.  It does not appear 
that the Veteran participates in regular treatment for his 
service-connected disabilities.

In February 2006, the Veteran underwent VA examination and 
related that he was able to drive a car and went out 
occasionally during the day, but that he could not drive out 
of the immediate area of his small town.  He stated being 
unable to walk very far due to a painful right knee and that 
after walking two blocks he became short of breath and had 
chest discomfort.  The Veteran was diagnosed as having 
chronic bronchitis; coronary artery disease; hearing loss; 
hypertension; diabetes mellitus; gastroesophageal reflux 
disease; respiratory insufficiency; status post basal cell 
carcinoma removal; cervical spine degenerative disc disease; 
peripheral neuropathy involving the feet, fingers and hands; 
and status post partial lobectomy of the left lung.  The 
examiner concluded that the Veteran needed no help with usual 
activities of daily living, but did note that he was 
housebound beyond being able to drive short distance during 
the day.  An opinion as to employability was not provided.

In April 2006, the Veteran stated that he "quit work many 
years ago," that he had "not looked for a job," and that 
he could no longer work.  The Veteran endorsed being unable 
to walk or stand for long periods of time due to problems 
with his feet. 

On VA examination in March 2007, the Veteran had pain, 
numbness, burning sensations, tingling sensations, cold 
sensitivity, complete loss of pinprick in monofilament 
testing and complete loss of vibratory sensation in both 
lower extremities.  He also had numerous superficial 
varicosities of both feet and ankles and large varicosities 
in both legs from the knees down.  Only an opinion as to the 
etiology of the Veteran's foot disabilities was provided 
following this examination.

In August 2007, the Veteran indicated that he last worked in 
May 1978 as a custodian.  He left such employment because he 
could no longer stand to do the work.  

Upon general medical examination in October 2007, the Veteran 
stated that his last job was one he had held for 16 years 
before quitting in May 1977 due to foot pain.  It was noted 
that the Veteran walked with a limp and a slow pace and that 
the Veteran attributed these things to knee pain, noting that 
it gave way periodically.  He related having recently been 
told that he could have a heart attack at any time and that 
driving was not advised, except in the local area of his 
home.  The Veteran could not walk far and became short of 
breath after two blocks.  He reported some angina-type chest 
pains when walking, but when he stopped, the pain subsided.  
After a thorough review of the Veteran's physical symptoms 
and limitations, the examiner opined that the Veteran was 
unemployable based on his nonservice-connected coronary 
artery disease as discussed in the examination report.  The 
Board notes that the examination report is replete with 
details of each disability diagnosed and that the findings 
involving the Veteran's foot disabilities reflect loss of 
vibratory sensation and the presence of fungus on the 
toenails; there were no abnormalities noted with respect to 
the service-connected resolved lung cancer.  The examiner 
reported that the Veteran experienced shortness of breath 
with occasional angina as well as occasional light-headedness 
due to his cardiovascular disability.

In December 2007, the Veteran stated that although he does 
have heart problems, he believes this is not the only reason 
for his unemployability.  Rather, he averred that his "feet 
and legs, bilaterally were the reason that [he] could not 
work," that he could not stand, walk or stoop for any length 
of time, and that "[b]eing a janitor at a school this was 
not a good thing."  In April 2008, the Veteran stated that 
he believed his bilateral leg disability was the only 
disability preventing him from working or getting a job 
"such as a janitor in a small day care center or possibly a 
door greeter at the WalMart."  These contentions were 
repeated by the Veteran in January and July 2009.

In August 2008, a VA examiner reviewed the Veteran's claims 
folder and determined that his shortness of breath with 
exertion was more likely caused by his coronary artery 
disease and obesity than his service-connected lung cancer.  
The rationale for this opinion was that testing showed normal 
spirometry with no significant bronchodilator response.

In a VA examination of September 2009, the Veteran reported 
that he stopped working in 1976, after 17 and a half years, 
because his feet were bothering him.  He detailed his cold 
injury examination and endorsed a history of lung carcinoma 
in 1993.  The Veteran had trouble with shortness of breath 
and used an inhaler two times a day for wheezing, which 
mainly occurs when he exerted himself.  The Veteran also had 
angina, relieved by rest, and some lower extremity edema.  At 
the time of his examination, the Veteran had been using a 
walker for about a year, and he stated that he could walk a 
block and a half with his walker.  The impression was of 
well-controlled blood pressure, type II diabetes, coronary 
artery disease, transurethral resection of the prostate, and 
stable lung cancer.  The examiner opined that none of the 
diagnosed conditions prevented the Veteran from continuing 
his employment as they were all stable at the time of the 
examination.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to provide 
testimony about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  He is certainly competent to testify 
as to symptoms such as pain in his feet and legs which are 
non-medical in nature, however, he is not competent to render 
a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature.)  
The question here, however, is not whether the Veteran is 
competent to say whether he experiences severe limitation in 
his feet and legs, but rather, whether he is unable to work 
solely because of that limitation. 

The Veteran has indicated his belief that his cold weather 
injuries affecting his feet and legs have severely limited 
his ability to stand or walk, and that it is for this reason 
that he is unemployable.  To the extent that the Veteran is 
reporting that he is in pain, he is competent to make such a 
statement.  However, distinguishing whether the source of the 
Veteran's unemployment is due to his leg disability or 
another malady is a medically complex question about which 
his opinion will not be deemed competent.  Accordingly, the 
Board finds the opinions of trained medical examiners that 
the Veteran is not unemployable due to a service-connected 
disability to be more probative than the Veteran's lay 
opinion.

The Board appreciates the Veteran's argument that because he 
left his job many years prior to the onset of any pulmonary 
disorder, such a disorder cannot be the reason for his 
ongoing unemployment.  Unfortunately, the medical opinions of 
record include reference to the Veteran's assertions of 
leaving employment earlier in his life because of limitations 
caused by his foot and leg pain, yet it was still determined 
that the service-connected foot disabilities were not the 
cause of current unemployment.  Furthermore, the most recent 
opinion was that the Veteran was not unemployable as his 
disabilities were all determined to be stable.  

In looking at the evidence in the light most favorable to the 
Veteran, the Board simply cannot find that he is unemployable 
due to service-connected disability.  The only evidence in 
support of his claim is his personal statements and his 
history of having stopped working because of leg pain many 
years ago.  The Veteran filed his claim for a total rating in 
2006 and VA is tasked with determining as of that date 
whether the Veteran is unemployable as a result of service-
connected disability.  The medical evidence shows that the 
Veteran has been severely limited by light-headedness, slow 
reaction time and shortness of breath with exertion due to 
his heart disability.  It is for these reasons that a VA 
examiner determined that the Veteran was unemployable in 
October 2007.  There is no medical evidence reflecting that 
the Veteran is unable to gain or maintain employment because 
of service-connected disability.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved and the claim is denied.


ORDER

TDIU is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


